If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


    PEOPLE OF THE STATE OF MICHIGAN,                                  FOR PUBLICATION
                                                                      June 16, 2022
                 Plaintiff-Appellee,                                  9:10 a.m.

    v                                                                 No. 340938
                                                                      Tuscola Circuit Court
    ROY JOHN KLINESMITH,                                              LC No. 16-013834-FH

                 Defendant-Appellant.


                                          ON REMAND

Before: M. J. KELLY, P.J., and SAWYER and MARKEY, JJ.

SAWYER, J.

        This Court has been directed by the Supreme Court to address the question “whether the
rationale of People v Tucker, 312 Mich App 645 (2015), regarding the ‘recapture’ provision of
MCL 28.723(1)(c) remains valid in light of Betts1.”2 We conclude that it is and again affirm the
decision of the trial court.

         We summarized the facts of this case in our original opinion3 as follows:

                  In June 2017, defendant pleaded no contest to operating while intoxicated
         (OWI), third offense, MCL 257.625(1) and MCL 257.625(9)(c), and to possession
         of less than 25 grams of a controlled substance (cocaine), MCL 333.7403(2)(a)(v).
         The trial court sentenced defendant as a fourth habitual offender, MCL 769.12, to
         5 years’ probation and 300 days in jail, with 90 days to be served immediately and


1
    People v Betts, 507 Mich 527; 968 NW2d 497 (2021).
2
    People v Klinesmith, ___ Mich ___; ___ NW2d ___ (Order issued 2/2/22).
3
 People v Klinesmith, unpublished opinion per curiam, issued November 15, 2018 (Docket No.
340938).



                                                -1-
         the remaining time deferred. The trial court entered an order of probation requiring
         defendant to register as a sex offender pursuant to the Sex Offenders Registration
         Act (SORA), MCL 28.721 et seq. Defendant objected to registering under SORA
         on the grounds that it was an unconstitutional ex post facto law. The trial court
         rejected defendant’s objection, relying on People v Tucker, 312 Mich App 645,
         653; 879 NW2d 906 (2015), lv gtd [501 Mich 1077 (2018)]. Defendant appeals by
         delayed leave granted. We affirm.

                 In 1983, defendant was convicted of attempted criminal sexual conduct. He
         was sentenced to four years in prison, and he served two years before being released
         on parole. SORA was enacted in 1994 and took effect on October 1, 1995. 1994
         PA 295; Tucker, 312 Mich App at 655. SORA was amended in 2011, 2011 PA 17,
         to include a “recapture” provision, Tucker, 312 Mich App at 649-650, which
         requires SORA registration for “[a]n individual who was previously convicted of a
         listed offense for which he or she was not required to register under this act, but
         who is convicted of any other felony on or after July 1, 2011.” MCL 28.723(1)(e).
         Accordingly, following his 2017 felony convictions, see MCL 257.625(9)(c) and
         MCL 333.7403(2)(a)(v), defendant was required to register as a sex offender.

                 Defendant argued that his required registration under SORA, “for an
         offense that occurred more than thirty years ago,” amounted to an unconstitutional
         ex post facto punishment. Defendant relied on Does #1—5 v Snyder, 834 F3d 696
         (CA 6, 2016), which held that SORA’s requirements constitute a punishment. In
         rejecting defendant’s argument, the trial court relied on our holding in Tucker, 312
         Mich App at 653, that “ ‘the recapture provision found in MCL 28.723(1)(e) does
         not violate the Ex Post Facto Clauses of the state and federal constitutions.’ ”
         [Footnote omitted.]

        This Court concluded in Tucker that MCL 28.723(1)(e) was not an ex post facto law.
Because the holding in Tucker was binding precedent, we affirmed the trial court’s determination
that defendant was obligated to register under SORA. For the reasons stated below, we conclude
that the rationale in Tucker remains valid following the decision in Betts.

        We begin by noting that Betts did not involve the recapture provision of MCL
28.723(1)(e).4 The Supreme Court in Betts engaged in an extensive analysis, concluding that
SORA provisions at issue constituted punishment rather than civil regulation and, therefore, was
subject to the limitations on ex post facto laws.5 The Court6 then considered whether the remedies
of severability and revival were appropriate, concluding that they were not:



4
  Presumably, the defendant in Betts was required to register under SORA because he was still
serving his sentence for the listed offense at the time SORA took effect. See MCL 28.723(1)(b).
5
    507 Mich at 562.
6
    507 Mich at 573-574.



                                                 -2-
                  Having determined that severability and revival are inappropriate tools to
          remedy the constitutional violation in this case, we are constrained to hold that the
          2011 SORA may not be retroactively applied to registrants whose criminal acts
          subjecting them to registration occurred before the enactment of the 2011 SORA
          amendments.

In light of this language in Betts, we must reject defendant’s suggestion in his supplemental brief
that in Betts the “entire 2011 SORA amendatory Act was overturned . . . .” Rather, the holding in
Betts is much narrower, holding only that the act cannot be applied retroactively to those
individuals “whose criminal acts subjecting them to registration occurred before the enactment of
the 2011 SORA amendments.”7

        This leads us to the question of which criminal act subjected defendant to the registration
requirement: his 1983 criminal sexual conduct conviction or his 2017 conviction for third-offense
operating while intoxicated. That answer can be found in Tucker. In Tucker, like in the case before
us, the defendant was convicted of a listed offense (and discharged from his sentence of probation)
before the enactment of SORA, but afterwards committed another felony.8 While Tucker reached
a different conclusion than Betts regarding whether the purpose of SORA was punishment,9 it did
explicitly address the question whether it was the conviction for criminal sexual conduct or the
conviction for operating while intoxicated that subjected the defendant to the SORA registration
requirement. And the Court10 concluded that it is the latter conviction that subjects a defendant to
the registration requirement:

                  We conclude that the recapture provision in MCL 28.723(1)(e) is
          constitutional. First, the recapture provision did not change the legal consequences
          of defendant's 1990 conviction. Rather, it attached legal consequences to his 2013
          felony conviction. Therefore, that provision does not violate the Ex Post Facto
          Clauses of the state and federal constitutions.

While the decision in Betts may have affected other portions of the Tucker decision and those
portions are no longer valid, we find nothing in Betts that disturbs the conclusion in Tucker that
the recapture provision of SORA attached legal consequences to the subsequent conviction, not
the original conviction. Simply put, had defendant not committed a new felony, he would remain
free from the requirements of SORA.




7
    Id.
8
    312 Mich App 645 at 649-650.
9
 The Court was addressing the student safety zones and in-person reporting requirements of the
act in this regard. 312 Mich App at 683.
10
     312 Mich App at 683.



                                                   -3-
       For these reasons, we conclude, as did the trial court, that defendant remains subject to
compliance with SORA.

       Affirmed.



                                                           /s/ David H. Sawyer
                                                           /s/ Michael J. Kelly
                                                           /s/ Jane E. Markey




                                              -4-